Citation Nr: 1811418	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  07-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for group XI muscles and peripheral nerve neuropathy of the left foot.

2.  Entitlement to a rating in excess of 20 percent for postoperative chronic compartment syndrome of the left leg.


REPRESENTATION

Veteran represented by:	Zachary Beasley, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing in September 2010.  A transcript is of record.

The Board remanded the claim in December 2011, February 2013, May 2013, and September 2014 for further development of the evidence.

In August 2015, the Board denied an increased rating for chronic compartment syndrome of the left leg.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court vacated the August 2015 Board decision and remanded the matter back to the Board for readjudication in conformity with the Court's decision.  The matter is now back before the Board. 


FINDINGS OF FACT

1.  The Veteran's group XI muscles and peripheral nerve neuropathy of the left foot are productive of complete foot drop.

2.  The Veteran's postoperative chronic compartment syndrome of the left leg has manifested by claudication on walking between 25 and 100 yards.

3.  The Veteran's left knee experiences pain on motion.

4.  The Veteran has two scars on his left leg that are painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for group XI muscles and peripheral nerve neuropathy of the left foot have been met, effective from March 21, 2005.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.59, 4.62, 4.104, Diagnostic Code 8521.

2.  The criteria for a rating of 40 percent, but no higher, for postoperative chronic compartment syndrome of the left leg have been met, effective from March 21, 2005.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.62, 4.104, Diagnostic Codes 7111, 7114, 7115 (2017).

3.  The criteria for a separate rating of 10 percent, but no higher, for left knee pain have been met, effective from March 21, 2005.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.59 (2017).

4.  The criteria for a separate rating of 10 percent, but no higher, for two painful left leg scars have been met, effective from March 21, 2005.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was issued VCAA letters in April 2005, June 2006, and December 2008.  These letters specifically advised him of the evidence needed to substantiate his increased rating claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  They also described in detail how VA assigns disability ratings and effective dates for awards.  Thus, these letters comply with VA's duty to notify under 38 C.F.R. § 3.159(b).

All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of numerous VA examinations, the Veteran's VA and private treatment records, lay statements, and the transcript of the September 2010 Board hearing. 

The Board previously remanded this issue in December 2011, February 2013, May 2013, and September 2014 for further development.  As was requested in the prior remands, all updated VA treatment records have been obtained and associated with the claims file, including the January 2009 magnetic resonance imaging (MRI) report.  Private treatment records from Dr. D.H. were obtained and associated with the claims file.  Additional VA examinations were held, and, following the December 2014 orthopedic examination and the April 2015 examination of the arteries and veins, there has been substantial compliance with the prior remand instructions, including the necessary responses to all questions posed for the VA examiners.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  These VA examinations are found to be adequate for evaluation purposes, and no further examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran also was provided an opportunity to set forth his contentions during the September 2010 Board hearing.  Veterans Law Judges have a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2010 Board hearing, the undersigned set forth the issue to be discussed, focused on the elements necessary to substantiate the claim for increase, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) during the hearing, nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Procedural Background

In its April 2017 Memorandum Decision, the Court vacated the Board's prior August 2015 decision and remanded the claim back to the Board so that the Board could do the following: 1) provide an adequate statement of reasons and bases for finding that the neuropathy and muscle injury claims were not before the Board; 2) correctly apply 38 C.F.R. § 4.7 and determine whether a 40 percent rating more nearly approximates the Veteran's symptomatology of his left leg compartment syndrome; 3) determine whether 38 C.F.R. § 4.59 entitles the Veteran to a separate minimum compensable rating for pain in his left knee; and 4) consider the favorable evidence of the Veteran's painful scars and determine whether the Veteran is entitled to a separate rating under Diagnostic Code 7804.  

III.  Law

Disability evaluations represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Under Diagnostic Codes 7111, 7114, and 7115, a 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  Claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  38 C.F.R. § 4.104, Diagnostic Codes 7111, 7114, 7115.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Codes 7111, 7114, 7115, Note (1).

Claudication is defined as "limping or lameness," and intermittent claudication is "a complex of symptoms characterized by pain, tension, and weakness in a limb when walking is begun."  Dorland's Illustrated Medical Dictionary 369 (32nd ed. 2012).

Under DC 7801, scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

DC 7804 is applicable to unstable or painful scars.  Under DC 7804, a 10 percent rating is warranted for one or two such scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars.  Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.

Under DC 8521, a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

IV.  Analysis

After having carefully reviewed the evidence of record, the Board finds that the Veteran is entitled to a rating of 40 percent for group XI muscles and peripheral nerve neuropathy of the left foot, effective from March 21, 2005; a rating of 40 percent for postoperative chronic compartment syndrome of the left leg, effective from March 21, 2005; a separate rating of 10 percent for a painful left knee, effective from March 21, 2005; and a separate rating of 10 percent for two painful left leg scars, effective from March 21, 2005.  

The Board will address each of the April 2017 Court remand directives in turn.

A.  Jurisdiction Over Group XI Muscles and Peripheral Nerve Neuropathy of the Left Foot Claim

The Board concludes that the Veteran's claim for a rating in excess of 30 percent for group XI muscles and peripheral nerve neuropathy of the left foot is now properly before the Board.  As such, a statement of reasons and bases for why it should not be before the Board is not required and the Board shall proceed with its analysis of the appropriate rating to be assigned.

B.  Increased Rating Group XI Muscles and Peripheral Nerve Neuropathy of the Left Foot

Turning to the merits of a claim for increased rating for neurological or muscle disabilities, the April 2014 rating decision granted the Veteran an initial 30 percent rating, effective from July 2, 2008.  

As noted above, under DC 8521, a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.

Here, during his September 2010 Board hearing, the Veteran testified that he drags his left leg every day at work.  Additionally, in the March 2013 VA examination, the Veteran again reported foot dragging constantly at work and after 2-3 hours of standing.  The Veteran also complained of his left foot dragging on two separate Form 9s.  See December 2007 VA Form 9; July 2009 VA Form 9.  While the Veteran was not noted to have foot drop at the examination, the Veteran is nevertheless deemed credible in describing the symptoms of his foot dragging.  Analogizing foot dragging with foot dropping, the Board finds that there is probative evidence of foot dropping. 

Granting the benefit of the doubt to the Veteran between two competing ratings under DC 8521, the Board finds that the Veteran is entitled to the higher maximum 40 percent rating, effective from March 21, 2005, the date of his increased rating claim.

C.  Increased Rating for Service-Connected Left Leg Chronic Compartment Syndrome

The August 2015 Board decision found that the Veteran was not entitled to the next higher 40 percent rating from his 20 percent rating for service-connected left leg chronic compartment syndrome because the Veteran only met one of the two requirements for the higher rating under Diagnostic Codes 7111, 7114, and  7115.

As noted above, under Diagnostic Codes 7111, 7114, and 7115, a 40 percent rating requires claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  Claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  

In its Memorandum Decision, the Court found that the criteria for a 40 percent rating "are not cumulative, but rather separate and distinct...[the Veteran] was not required to demonstrate every element to be entitled to a higher rating."  The Court noted that while the Veteran did not demonstrate every symptom listed in the rating criteria for a 40 percent rating, his claudication was manifest after he walked between 25 and 100 yards.  

Here, since the Veteran's February 2012 and September 2013 VA examiners found that the Veteran had claudication after walking less than 100 yards, the Veteran has met the requirements for a 40 percent rating.  

The Veteran is not entitled to a 60 percent rating because the evidence does not show claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.

In light of the foregoing, the Veteran is entitled to a 40 percent rating, but no higher, for his service-connected left leg chronic compartment syndrome, effective from March 21, 2005.

D.  Separate Rating for Left Knee Pain

In conjunction with the denial of an increased rating for service-connected left leg chronic compartment syndrome, the August 2015 Board decision found that the Veteran was not entitled to a separate rating for pain and weakness in his left knee because there was no documented limitation of motion as required for a compensable rating for a musculoskeletal injury.  

However, the Court's Memorandum Decision noted that under 38 C.F.R. § 4.59, a veteran is entitled to a minimum compensable rating for a painful joint even without establishing any limitation of motion of the joint.  The minimum compensable rating for a knee disability is 10 percent.  See, e.g., DC 5257, 5259, 5260, 5261, and 5263.

Here, the September 2014 VA examiner noted pain and weakness in the Veteran's left knee, and diagnosed him with patellofemoral pain syndrome, which the examiner found to be related to his service-connected compartment syndrome. 

In light of the foregoing, the Veteran is entitled to a separate 10 percent rating for left knee pain, effective from March 21, 2005.

E.  Separate Rating for Left Knee Scars

Also in conjunction with the denial of an increased rating for service-connected left leg chronic compartment syndrome, the August 2015 Board decision further found that the Veteran was not entitled to a separate rating for painful scars because the Veteran's two scars "constitute an area less than 39 square centimeters and are not painful or stable."

As noted above, under DC 7804, a 10 percent rating is warranted for one or two such painful or unstable scars, a 20 percent rating is warranted for three or four painful or unstable scars, and a 30 percent rating is warranted for five or more painful or unstable scars.

In its Memorandum Decision, the Court found that the August 2015 Board decision overlooked evidence of pain and tenderness in the Veteran's scars as noted in the July 207, June 2012, and June 2014 treatment records, as well as the testimony regarding painful scars at the September 2010 Board hearing.  The Court further found that, under DC 7804, the Veteran would be entitled to a minimum 10 percent rating for two scars that are unstable or painful.  

Here, the evidence demonstrates that the Veteran has two scars that are painful.  However, the evidence does not demonstrate that the Veteran three or four scars that are unstable or painful to be granted a higher 20 percent rating.

In light of the foregoing, the Veteran is entitled to a separate 10 percent rating for painful left leg scars, effective from March 21, 2005.  

In summary, the medical evidence of record indicates that the Veteran is entitled to a 40 percent rating for group XI muscles and peripheral nerve neuropathy of the left foot, effective from March 21, 2005; a 40 percent rating for postoperative chronic compartment syndrome of the left leg, effective from March 21, 2005; a 10 percent rating for left knee pain, effective from March 21, 2005; and a 10 percent rating for two painful left leg scars, effective from March 21, 2005.  


ORDER

Entitlement to an initial increased rating for group XI muscles and peripheral nerve neuropathy of the left foot is granted to 40 percent, but no higher, effective from March 21, 2005. 

Entitlement to an increased rating for chronic compartment syndrome of the left leg, is granted to 40 percent, but no higher, effective from March 21, 2005.

Entitlement to a separate 10 percent rating, but no higher, for left knee pain is granted, effective from March 21, 2005.

Entitlement to a separate 10 percent rating, but no higher, for two painful left leg scars is granted, effective from March 21, 2005.  




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


